Citation Nr: 0313075	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-11 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Evaluation of left lower extremity peripheral neuropathy 
consisting of numbness, tingling, and pain in the left foot 
and ankle, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1945 to June 
1946.  He claimed benefits pursuant to 38 U.S.C. § 351 on 
September 22, 1988, and the Department of Veterans Affairs 
(VA) Regional Office (RO) denied his claim in April 1989.  He 
appealed its determination.  In May 1998, the Department of 
Veterans Affairs (VA) Regional Office (RO) granted VA 
compensation as if service-connected pursuant to 
38 U.S.C.A. § 1151.  It assigned the left lower extremity 
peripheral neuropathy an initial 10 percent rating, effective 
from the date of claim.  The veteran appealed its 
determination.  In March 2000, the Board of Veterans' Appeals 
(Board) remanded the case to the RO.  In a November 2002 
rating decision, the RO evaluated the left lower extremity 
peripheral neuropathy as 30 percent disabling effective from 
the September 22, 1988 date of claim.  The case is now 
returned to the Board for final review.  

Also in November 2002, the RO compensated degenerative 
changes of the left hip as secondary to the peripheral 
neuropathy of the left lower extremity.  The veteran did not 
appeal.


FINDINGS OF FACT

1.  The veteran does not have more than complete paralysis of 
his left posterior tibial nerve.

2.  The disability does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for left lower extremity peripheral neuropathy consisting of 
numbness, tingling, and pain in the left foot and ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8725 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA, its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the February 1993 VA 
Form 21-526, VA's March 1994 rating decision, the December 
1994 statement of the case, the December 1997 letter to the 
veteran, the May 2000 rating decision, the July 1998 
statement of the case, the May 2002 rating decision, a June 
2002 RO letter to the veteran indicating what evidence VA had 
received, what he should do, and what VA would do, a July 
2002 letter to the veteran indicating that some private 
medical records had not been received and what he should do 
about them, the November 2002 rating decision, and the 
February 2003 supplemental statement of the case.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  VA requested and obtained VA and private medical 
records and several VA examinations.  Reasonable attempts 
were made to obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R., VA's development and adjudication of 
the veteran's claim was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no 
further action is necessary.  VA's duties have been 
fulfilled.

Factual background and analysis

The veteran contends in May 1998 that approximately a 40 
percent rating is warranted.  His representative in April 
2003 argues that an extraschedular rating is warranted.

The veteran underwent a left femoro-distal popliteal in situ 
bypass graft at a VA hospital in July 1987.  A VA neurologist 
in April 1998 reviewed the 1987 VA hospital discharge 
summary, noted that prior to discharge from that 
hospitalization the veteran had complained of foot pain, and 
what the VA surgeon had said in 1998, and opined that the 
diagnosis of posterior tibial neuropathy of ischemic origin 
related to the operative procedure of July 1987 was 
reasonably established.  He stated that there was no evidence 
that the veteran had proximal nerve damage to the femoral 
nerve.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The RO rated the veteran's disability under 
38 C.F.R. § 4.124a's Posterior tibial nerve section, which 
provides:  

Posterior tibial nerve

8525       Paralysis of:  

Complete; paralysis of all muscles of sole of foot, 
frequently with painful 
paralysis of a causalgic nature; toes cannot be 
flexed; adduction is weakened; plantar flexion is 
impaired                                           
    30
	Incomplete:
	
	Severe                                                  
                                               20
	
	Moderate                                                
                                            10
	
	Mild                                                    
                                                10
8625       Neuritis.
8725       Neuralgia.

38 C.F.R. § 4.120 provides that in rating peripheral nerve 
injuries and their residuals, attention should be given to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes, or sensory disturbances.  

Peripheral neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain which is at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum rating equal to 
severe, incomplete, paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe 
incomplete paralysis.  38 C.F.R. § 4.123.

Peripheral neuralgia characterized by a dull and intermittent 
pain is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Disability from diseases listed under 38 C.F.R. § 4.124a may 
be rated from 10 to 100 percent in proportion to the 
impairment of motor or sensory function.  Consider especially 
complete or partial loss of use of one or more extremities, 
disturbances of gait, tremors, visceral manifestations, etc, 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.

The only nerve injury which the evidence shows was caused by 
the surgery which took place in July 1987 was to the 
posterior tibial nerve.

An April 1998 VA neurology examination report indicates that 
the veteran had marked allodynia to touch over the distal 
half of the plantar surface of his left foot.

An August 2000 VA examination report revealed the veteran to 
be relatively flat footed bilaterally with a 1+ Achilles 
reflex and 2+quadriceps reflex bilaterally and essentially no 
muscle atrophy.  The assessment was moderately severe tibial 
nerve deficit and weakness on the left; neuralgic pain of the 
left foot.  The results of a July 2000 electromyogram and 
nerve conduction velocity study which revealed prolonged 
bilateral tibial nerve wave latencies with a marked 
difference left to right, left being worse, were noted.  It 
was noted that the electromyogram report had some peripheral 
nerve involvement not associated with his service-connected 
situation.  It was opined that the veteran seemed to have a 
severe involvement of the left tibial nerve, but not complete 
paralysis.

An August 2001 VA examination revealed that the veteran was 
ambulatory for short distances with bilateral Canadian 
Crutches with a limp of his left lower extremity greater than 
his right.  He had absent deep tendon reflexes in the 
Achilles' and knees bilaterally.  Bilateral peripheral motor 
sensory neuropathy of the lower extremities with secondary 
gait limitation was diagnosed, as was reflex sympathetic 
dystrophy of the left foot.  

An August 2002 VA electromyogram/nerve conduction velocity 
study was consistent with a severe motor sensory axonal type 
of peripheral neuropathy of all four extremities, with 
bilateral peroneal and tibial nerve motor latencies prolonged 
with diminished amplitudes.  

The evidence shows that the veteran has marked allodynia to 
touch over the distal half of the plantar surface of his left 
foot.  He is reluctant to bear weight on the left foot due to 
his reluctance to increase his severe pain level.  He uses 
Canadian Crutches, has an unsteady gait, puts most of his 
weight on his right foot when he is standing, and walks using 
his left heel, avoiding putting pressure on the distal 
plantar portion of his foot.  His disability picture 
approximates complete paralysis of the posterior tibial 
nerve.  When complete paralysis of the posterior tibial nerve 
is nearly approximated, a 30 percent rating is warranted.  
Thirty percent is also the maximum schedular rating for a 
posterior tibial nerve injury under 38 C.F.R. § 4.124a.  See 
Posterior tibial nerve, Diagnostic Code 8525.  Consideration 
of a higher rating for posterior tibial nerve injury in light 
of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 
202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45) is not 
warranted.  The Court has held that where maximum schedular 
rating is assigned under a Diagnostic Code, the provisions of 
38 C.F.R. §§ 4.40, 4.45 can not provide for a higher rating 
under that Code.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).  

The veteran does not have loss of his left lower extremity or 
loss of use of his left lower extremity.  The examination 
reports and other evidence show that he has some effective 
function remaining in his left lower extremity, beyond that 
which would be present if his left lower extremity were 
amputated at the site of election below the knee with the use 
of a suitable appliance.  For instance, the veteran admitted 
during an RO hearing in March 1990 that he could put weight 
on his left foot and that he could walk about two blocks.  On 
VA examination in April 1995, he admitted that he walked on 
the heel side of his left foot and indicated that he could 
bear weight on his distal plantar portion of his foot.  On VA 
examination in May 2000, he stated that he was able to walk 
up to 2 blocks and got along well with Canadian Crutches.  In 
stating this for analytical purposes, the Board does not 
ignore the fact that doing these activities causes him to 
have severe pain.  Moreover, the veteran had 5/5 strength in 
his lower extremities on VA examination in July 2002 despite 
his pain.  Also at that time, he had vibratory sensation on 
the left, his gait was unsteady, and he put most of his 
weight on his right leg when standing.  In light of the 
evidence, the special monthly compensation laws and 
regulations permitting special monthly compensation for loss 
or loss of use of a lower extremity are not applicable.  See 
38 C.F.R. § 4.63 and 38 U.S.C.A. § 1114.

The Board notes that the surgery which resulted in the 
disability at issue also resulted in a scar.  A July 2002 VA 
examination report notation raises a matter which should be 
mentioned in light of this and the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7804, which provide for a 
10 percent rating for scars which are painful.  The Board 
finds no basis for additional compensation in light of the 
facts because the examination report indicates that when the 
veteran's sensation to painful stimulation was tested from 
his knees to his thighs, his pain stimulus sensation was 
normal except in the area of his left leg along his scar, 
because he felt pressure there instead of pain.  In other 
words, scar pain was absent on objective demonstration.

The Board has reviewed the rating schedule and can find no 
other code which is more appropriate.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Next, review of the record reveals that in May 1998, the RO 
expressly considered referral of the claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board notes that the 
veteran was born in 1919, and that in October 1997, the 
Social Security Administration showed him to be receiving 
retirement benefits.  There have been no reported 
hospitalizations due to the disability at issue, and marked 
interference with employment is not shown.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question. VAOPGCPREC. 6-96 
(1996).

The Board notes that this is an initial rating situation.  
Since no more than a 30 percent rating is warranted and the 
RO has rated the veteran's disability as 30 percent disabling 
effective from the date of claim, a discussion of staged 
ratings per Fenderson v. West, 12 Vet. App. 119 (1999), is 
not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for left lower extremity peripheral neuropathy consisting of 
numbness, tingling, and pain in the left foot and ankle is 
denied.  




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

